Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2009

Jonathan H. v. Souderton Sch Dist
Precedential or Non-Precedential: Precedential

Docket No. 08-2196




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Jonathan H. v. Souderton Sch Dist" (2009). 2009 Decisions. Paper 1443.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1443


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                     PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT


                  No. 08-2196


            JONATHAN H.,
     A MINOR WITH A DISABILITY;
          JOHN H.; SUSAN H.,
     HIS PARENTS, ON THEIR OWN
BEHALF AND ON BEHALF OF JONATHAN H.,

                                       Appellee,

                       v.

THE SOUDERTON AREA SCHOOL DISTRICT,

                                       Appellant.


 On Appeal from the United States District Court
    for the Eastern District of Pennsylvania
           (D.C. No. 2-07-cv-03658)
    District Judge: Honorable Marvin Katz


            Argued January 6, 2009
Before: CHAGARES, and HARDIMAN, Circuit Judges and
             GARBIS,* District Judge

                     (Filed: April 14, 2009)


Frederick M. Stanczak [Argued]
179 North Broad Street
Doylestown, PA 18901-0000
       Attorney for Appellee

Karl A. Romberger, Jr. [Argued]
Mark W. Fitzgerald
Fox Rothschild
10 Sentry Parkway
Suite 200
P.O. Box 3001
Blue Bell, PA 19422
       Attorneys for Appellant




                 OPINION OF THE COURT




       *
        The Honorable Marvin J. Garbis, District Judge for the
United States District Court for the District of Maryland, sitting
by designation.

                                2
HARDIMAN, Circuit Judge.

       This appeal presents a question of first impression
concerning the timing of a compulsory counterclaim under the
Individuals with Disabilities Education Act, as amended by the
Individuals with Disabilities Education Improvement Act of
2004 (collectively, IDEA). The District Court held that the
Souderton School District’s compulsory counterclaim was
untimely because it was filed more than 90 days after the
administrative process terminated. For the reasons that follow,
we will reverse.
                               I.

       Appellee Jonathan is a student with a learning disability
who attended public schools in Souderton, Pennsylvania.
Souderton School District was responsible for providing a free
appropriate public education to Jonathan under the IDEA, 20
U.S.C. § 1401(9). Certain disagreements arose between
Souderton and Jonathan and his parents (collectively, Jonathan
H.), regarding the appropriateness of the education that
Souderton provided to Jonathan. When the parties could not
resolve their differences amicably, Jonathan H. requested a due
process hearing pursuant to 20 U.S.C. § 1415(f).

        Before the hearing officer, Jonathan H. sought both
compensatory education for the allegedly inappropriate special
education Jonathan received and tuition reimbursement for his
unilateral private school placement. The hearing officer, in a
final administrative decision, awarded Jonathan approximately
270 hours of compensatory education, but denied his other
requests for relief, including tuition reimbursement. Each party

                               3
filed exceptions to the extent that the hearing officer’s decision
was adverse. An appeals panel rendered a final administrative
decision affirming the hearing officer’s ruling in full.

        On the 90th day after the appeals panel’s decision —
which is the last day permitted by statute for a party aggrieved
by an administrative decision under the IDEA to bring a civil
action under 20 U.S.C. § 1415(i)(2)(B) — Jonathan H. filed a
complaint in the United States District Court for the Eastern
District of Pennsylvania, seeking review of the denial of his
tuition reimbursement claim. Seventy days after the complaint
was filed, Souderton filed a counterclaim challenging the award
of compensatory education. Following cross-motions for
summary judgment, the District Court affirmed the
administrative decision in all respects and denied Souderton’s
counterclaim as untimely because it was not brought within 90
days of the final administrative decision.

       Souderton filed this timely appeal. The District Court
had jurisdiction under 28 U.S.C. § 1331 and we have
jurisdiction under 28 U.S.C. § 1291.

                               II.

       Our review of the District Court’s grant of summary
judgment is plenary. See S.H. v. State-Operated Sch. Dist. of
City of Newark, 336 F.3d 260, 269 (3d Cir. 2003).

        We begin by observing that an IDEA action filed in
federal district court is properly characterized as an original
“civil action,” not an “appeal.” See 20 U.S.C. § 1415(i)(2)(A)

                                4
(“Any party aggrieved by the findings and decision . . . shall
have the right to bring a civil action.”) (emphasis added); see
also S.J. v. Issaquah Sch. Dist. No. 411, 470 F.3d 1288, 1292
(9th Cir. 2006) (finding an IDEA action to be a new civil
action); Kirkpatrick v. Lenoir County Bd. of Educ., 216 F.3d
380, 387 (4th Cir. 2000) (same). Because a case brought
pursuant to the IDEA is an original civil action rather than an
appeal, it is governed by the Federal Rules of Civil Procedure.
See Kirkpatrick, 216 F.3d at 387-88.

        Pursuant to the Federal Rules of Civil Procedure, civil
actions are initiated by a complaint and the responsive pleading
is an answer, counterclaim, or motion to dismiss. See F ED. R.
C IV. P. 3, 13(a), 12(a). In this case, Souderton filed an answer
with a compulsory counterclaim. We must decide whether
Souderton’s compulsory counterclaim is an “action” under the
IDEA, which would subject it to the 90 day statute of
limitations.

        The word “action,” without more, is arguably broad
enough to encompass any type of judicial proceeding, including
counterclaims. See United States v. P.F. Collier & Son Corp.,
208 F.2d 936, 938 (7th Cir. 1954) (“If the question were one of
first impression, we would have no difficulty in reaching the
conclusion that the words ‘any action, suit or proceeding’ are
sufficiently broad in their ordinary and commonly accepted
meaning to encompass every form and kind of litigation.”); see
also B LACK’S L AW D ICTIONARY 28-29 (7th ed. 1999) (defining
an “action” as, inter alia, “[a] civil or criminal judicial
proceeding”). Cf. U.C.C. § 1-201(1) (“‘Action’ in the sense of
a judicial proceeding, includes recoupment, counterclaim,

                               5
set-off, suit in equity, and any other proceeding in which rights
are determined.”).

       In determining whether an “action” encompasses
counterclaims in the IDEA context, we turn first to the statutory
language. “The meaning of statutory language, plain or not,
depends on context.” King v. St. Vincent’s Hosp., 502 U.S. 215,
221 (1991). Here, the IDEA states: “Any party aggrieved by the
findings . . . shall have the right to bring a civil action with
respect to the complaint presented pursuant to this section. . . .
The party bringing the action shall have 90 days from the date
of the decision of the hearing officer to bring such an action.”
20 U.S.C. § 1415(i)(2)(A) and (B) (emphasis added).

        The phrase “bring an action” is defined as “to sue;
institute legal proceedings.” B LACK’S L AW D ICTIONARY (8th ed.
2004). Therefore, an action is “brought” when a plaintiff files
a complaint, which is the first step that invokes the judicial
process. See F ED. R. C IV. P. 3 (“A civil action is commenced by
filing a complaint with the court.”); id. Advisory Committee
Note (“The first step in an action is the filing of the
complaint.”). Unlike the proactive nature of a complaint, a
counterclaim is reactive because it is filed only after the plaintiff
has initiated the case by bringing a civil action. Indeed, a
counterclaim is a “claim for relief asserted against an opposing
party after an original claim has been made.” B LACK’S L AW
D ICTIONARY 353 (8th ed. 2004); see also 3 J AMES W M. M OORE,
ET AL., M OORE’ S F EDERAL P RACTICE § 13.90(2)(a), at 13-79 (3d
ed. 1997) (“Only defending parties may assert counterclaims.”).
Counterclaims are therefore “generally asserted in the answer”


                                 6
to a previously filed complaint. M OORE, supra, § 13.92, at
13-88.

         In light of the foregoing, a defendant does not “bring an
action” by asserting a counterclaim; only a plaintiff may “bring
an action” for purposes of the IDEA. The defendant then files
a responsive pleading — in this case, the answer, see F ED. R.
C IV. P. 12(a) — in which it can include a claim for relief against
the opposing party, see F ED. R. C IV. P. 13(a). Section
1415(i)(2)(B) limits a party’s right to “bring an action” to within
90 days after the final administrative decision. Thus, the plain
language of the statutory text does not limit a party’s right to
pursue a counterclaim because the assertion of a counterclaim
is not “bring[ing] an action.” In this case, Souderton’s
compulsory counterclaim was timely pleaded under Rule 13(a)
of the Federal Rules of Civil Procedure. Accordingly, we hold
that the IDEA does not bar Souderton’s counterclaim.

       Although our holding is dictated by the language of the
IDEA, we note that it also establishes the fairer rule. If
counterclaims were prohibited in this context, parties would file
“protective complaints” to preserve issues adjudicated against
them, even when they otherwise would countenance the
administrative judgment, for fear that their adversaries would
file complaints just before the statute of limitations expired – as
Jonathan H. did here. This would cause unnecessary litigation.
Our ruling allows parties to fairly assess their claims when they
receive a mixed result from an administrative agency, and to file
a complaint only when necessary.



                                7
        Having found that the plain language of the IDEA allows
for a compulsory counterclaim to be filed beyond the 90-day
window for bringing a civil action, we need not address
Souderton’s arguments regarding recoupment and equitable
tolling. We will reverse the judgment of the District Court and
remand the case for further proceedings consistent with this
opinion.




                              8